--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
THE OPTIONS REPRESENTED BY THIS AGREEMENT ARE NOT TRANSFERABLE. NEITHER THE
OPTIONS NOR THE OPTIONED SHARES THAT MAY BE ISSUED UPON EXERCISE OF THE OPTIONS
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN OR WILL BE ISSUED IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.


STOCK OPTION AGREEMENT
 
(U.S. Persons)
 
 
This AGREEMENT is entered into as of the 29th day of January, 2016 (the “Date of
Grant”).
 
BETWEEN:
 
THE ALKALINE WATER COMPANY INC., a company incorporated pursuant to the laws of
the State of Nevada, with an office at 7730 E. Greenway Road, Suite 203,
Scottsdale, Arizona, 85260
 
(the “Company”)
 
AND:
 
Steven P. Nickolas, a businessman with an address at 21851 N. 79th Place,
Scottsdale, AZ 85255
 
(the “Optionee”)
 
WHEREAS:
 
A. The Company’s board of directors (the “Board”) has approved and adopted a
2013 Equity Incentive Plan (the “Plan”), whereby the Board is authorized to
grant stock options to purchase shares of common stock of the Company to the
directors, officers, employees, and consultants of the Company or any Parent or
Subsidiary of the Company (as defined herein);
 
B. The Optionee is a director, officer, employee or consultant of the Company,
Parent or Subsidiary; and
 
C. The Company wishes to grant stock options to purchase a total of 1,500,000
Optioned Shares (as defined herein) to the Optionee, as follows:
 

 
Incentive Stock Options (as defined herein)
X
Non-Qualified Stock Options (as defined herein)

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1.  
DEFINITIONS

 
1.1 In this Agreement, the following terms shall have the following meanings:
 
(a)  
“1933 Act” means the Securities Act of 1933, as amended;

 
 
 

--------------------------------------------------------------------------------

 
(b)  
“Accredited Investor Questionnaire” means a questionnaire substantially in the
form of the Accredited Investor Questionnaire attached to this Agreement as
Schedule “B”;

 
(c)  
“Code” means the Internal Revenue Code of 1986;

 
(d)  
“Common Stock” means the shares of common stock of the Company;

 
(e)  
“Company Information” has the meaning ascribed thereto in Section 5.1(c) of this
Agreement;

 
(f)  
“Exercise Price” means $0.52 per share;

 
(g)  
“Expiry Date” means October 7, 2023;

 
(h)  
“Incentive Stock Options” means any Options that meet all the requirements under
section 422 of the Code.

 
(i)  
“Non-Qualified Stock Options” means any Options that do not qualify as Incentive
Stock Options and, thus, do not meet the requirements under section 422 of the
Code.

 
(j)  
“Notice of Exercise” means a notice in writing addressed to the Company at its
address first recited hereto (or such other address of which the Company may
from time to time notify the Optionee in writing), substantially in the form
attached as Schedule “D” hereto, which notice shall specify therein the number
of Optioned Shares in respect of which the Options are being exercised and, if
an exemption from the registration requirements imposed by the 1933 Act is
necessary for the exercise of the Options, which notice shall be accompanied by
an executed copy of (i) an Accredited Investor Questionnaire if the Optionee is
at the time of exercise an accredited investor or, (ii) a Prospective Investor
Suitability Questionnaire if the Optionee is not an accredited investor at the
time of exercise;

 
(k)  
“Options” means the right and option to purchase, from time to time, all, or any
part of the Optioned Shares granted to the Optionee by the Company pursuant to
Section 2.1 of this Agreement;

 
(l)  
“Optioned Shares” means the shares of Common Stock that are issued pursuant to
the exercise of the Options;

 
(m)  
“Parent” means a company or other entity that owns at least fifty percent (50%)
of the outstanding voting stock or voting power of the Company;

 
(n)  
“Plan” has the meaning ascribed thereto in Recital A of this Agreement;

 
(o)  
 “Prospective Investor Suitability Questionnaire” means a questionnaire
substantially in the form of the Prospective Investor Suitability Questionnaire
attached to this Agreement as Schedule “C”;

 
(p)  
“SEC” means the United States Securities and Exchange Commission;

 
(q)  
“Securities” means, collectively, the Options and the Optioned Shares;

 
(r)  
“Shareholders” means holders of record of the shares of Common Stock;

 
(s)  
“Subsidiary” means a company or other entity, at least fifty percent (50%) of
the outstanding voting stock or voting power of which is beneficially owned,
directly or indirectly, by the Company;

 
(t)  
“U.S. Person” shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

 
(u)  
“Vested Options” means the Options that have vested in accordance with Section
2.2 of this Agreement.

 
1.2 Capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Plan.
 
 
2

--------------------------------------------------------------------------------

 
2.  
THE OPTIONS

 
2.1 The Company hereby grants to the Optionee, on the terms and conditions set
out in this Agreement and in the Plan, Options to purchase a total of 1,500,000
Optioned Shares at the Exercise Price.
 
2.2 The Options will vest in accordance with Schedule “A” to this
Agreement.  The Options may be exercised immediately after vesting.
 
2.3 The Options shall, at 5:00 p.m. (Mountain time) on the Expiry Date, expire
and be of no further force or effect whatsoever.
 
2.4 The Company shall not be obligated to cause the issuance, transfer or
delivery of a certificate or certificates representing Optioned Shares to the
Optionee, until provision has been made by the Optionee, to the satisfaction of
the Company, for the payment of the aggregate Exercise Price for all Optioned
Shares for which the Options shall have been exercised, and for satisfaction of
any tax withholding obligations associated with such exercise.
 
2.5 The Optionee shall have no rights whatsoever as a shareholder in respect of
any of the Optioned Shares (including any right to receive dividends or other
distribution therefrom or thereon) except in respect of which the Options have
been properly exercised in accordance with the terms of this Agreement.
 
2.6 The Options will terminate in accordance with the provisions of the Plan;
provided, however, Section 6.7 (Termination of Continuous Service), Section 6.9
(Disability of Optionholder) and Section 6.10 (Death of Optionholder) of the
Plan will not apply to the Options.
 
2.7 Subject to the provisions of this Agreement and the Plan and subject to
compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until
termination.  If less than all of the shares included in the vested portion of
any Options are purchased, the remainder may be purchased at any subsequent time
prior to the Expiry Date.  Only whole shares may be issued pursuant to the
exercise of any Options, and to the extent that any Option covers less than one
(1) share, it is not exercisable.
 
2.8 Each exercise of the Options shall be by means of delivery of a Notice of
Exercise (which may be in the form attached hereto as Schedule “D”) to the
President of the Company at its principal executive office, specifying the
number of Optioned Shares to be purchased and accompanied by (i) payment in cash
or by certified check or cashier’s check in the amount of the full Exercise
Price for the Common Stock to be purchased, and, if an exemption from the
registration requirements imposed by the 1933 Act is necessary for the exercise
of the Options, (ii)(A) if the Optionee is at the time of exercise an accredited
investor, an executed copy of an Accredited Investor Questionnaire dated the
same date as the Notice of Exercise or, (B) if the Optionee is not an accredited
investor at the time of exercise, a Prospective Investor Suitability
Questionnaire dated the same date as the Notice of Exercise showing that at the
time of exercise the Optionee has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
prospective investment in the Optioned Shares. In addition to payment in cash or
by certified check or cashier’s check and if agreed to in advance by the
Company, the Optionee or transferee of the Options may pay for all or any
portion of the aggregate Exercise Price by complying with one or more of the
following alternatives:
 
(a)  
by delivering to the Company shares of Common Stock previously held by the
Optionee, or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Options, which shares of Common
Stock received or withheld shall have a fair market value at the date of
exercise (as determined by the Board) equal to the aggregate exercise price to
be paid by the Optionee upon such exercise; or

 
(b)  
by complying with any other payment mechanism approved by the Board at the time
of exercise.

 
2.9 It is a condition precedent to the exercise of any Options and the issuance
of any Optioned Shares that the Optionee execute and/or deliver to the Company
all documents and withholding taxes required in accordance with applicable laws,
as determined by the Company in its sole discretion.
 
2.10 Nothing in this Agreement shall obligate the Optionee to purchase any
Optioned Shares except those Optioned Shares in respect of which the Optionee
shall have exercised the Options in the manner provided in this Agreement or the
Plan.
 
 
3

--------------------------------------------------------------------------------

 
2.11 Reference is made to the Plan for particulars of the rights and obligations
of the Optionee and the Company in respect of:
 
(a)  
the terms and conditions on which the Options are granted except to the extent
set forth herein; and,

 
(b)  
a consolidation or subdivision of the Company’s share capital or a corporate
reorganization;

 
all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents. A copy of the Plan is
available to the Optionee at no charge, at the Company’s principal executive
office.  Any provision of this Agreement that is inconsistent with the Plan
shall be considered void and replaced with the applicable provision of the
Plan.  The Company may modify, extend or renew this Agreement or the Options
represented hereby or accept the surrender thereof (to the extent not previously
exercised) and authorize the granting of a new option in substitution therefore
(to the extent not previously exercised), subject at all times to the Plan, the
applicable rules of any applicable regulatory authority or stock exchange, and
any applicable laws.  Notwithstanding the foregoing provisions of this Section
2.11, the Company shall not have the right to make any modification which would
materially alter the terms of the Options to the Optionee’s detriment or
materially impair any rights of the Optionee hereunder without the consent of
the Optionee.
 
2.12 By accepting the Options, the Optionee represents and agrees that none of
the Optioned Shares purchased upon exercise of the Options will be distributed
in violation of applicable federal and state laws and regulations.  The Optionee
further represents and agrees to provide the Company with any other document
reasonably requested by the Company or the Company’s Counsel.
 
3.  
DOCUMENTS REQUIRED FROM OPTIONEE

 
3.1 The Optionee must complete, sign and return to the Company:
 
(a)  
an executed copy of this Agreement; and

 
(b)  
if an exemption from the registration requirements imposed by the 1933 Act is
necessary for entry into this Agreement, one of the two questionnaires in the
forms attached hereto as Schedule “B” and Schedule “C”, whichever applies.

 
3.2 The Optionee shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, and applicable law.
 
4.  
SUBJECT TO PLAN

 
The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan.  A copy of the Plan will be delivered to the Optionee, and will be
available for inspection at the principal offices of the Company.
 
5.  
ACKNOWLEDGEMENTS OF THE OPTIONEE

 
5.1 The Optionee acknowledges and agrees that:
 
(a)  
except for the registration statements on Form S-8 filed by the Company in
respect of the Plan, the Securities have not been registered under the 1933 Act
or under any state securities or “blue sky” laws of any state of the United
States, and are being offered only in a transaction not involving any public
offering within the meaning of the 1933 Act, and, unless so registered, may not
be offered or sold in the United States or to U.S. Persons, except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

 
(b)  
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 
 
4

--------------------------------------------------------------------------------

 
(c)  
the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon a
review of publicly available information regarding the Company that is available
on the website of the SEC at www.sec.gov (the “Company Information”);

 
(d)  
there are risks associated with an investment in the Securities;

 
(e)  
the Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 
(f)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);

 
(g)  
the Company, its officers, directors, counsel and agents are entitled to rely
upon the truth and accuracy of the acknowledgements, representations,
warranties, statements, answers, covenants and agreements contained in this
Agreement and agrees that if any of such acknowledgements, representations,
warranties, statements, answers, covenants, and agreements should become, by the
passage of time after the date of this Agreement, no longer accurate or should
be breached, the Optionee shall promptly notify the Company, and the Optionee
will hold harmless the Company from any loss or damage it may suffer as a result
of the Optionee’s failure to correctly complete or comply with the terms of this
Agreement;

 
(h)  
the Optionee has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks regarding the exercise of the Options and
the issuance of the Optioned Shares and with respect to applicable resale
restrictions and it is solely responsible (and the Company is in not any way
responsible) for compliance with applicable resale restrictions;

 
(i)  
the Optionee acknowledges that if the Options qualify as Incentive Stock
Options, there may be no regular federal income tax liability upon the exercise
of the Options, although the excess, if any, of the fair market value of such
Optioned Shares on the date of exercise over the Exercise Price may be treated
as a tax preference item for federal alternative minimum tax purposes and may
subject the Optionee to the alternative minimum tax in the year of exercise;

 
(j)  
the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the Optionee to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Optionee to comply with any covenant or agreement made
by the Optionee to the Company in connection therewith;

 
(k)  
the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
shares of the Company’s common stock on the OTCQB;

 
(l)  
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 
 
5

--------------------------------------------------------------------------------

 
(m)  
no documents in connection with this Agreement have been reviewed by the SEC or
any state securities administrators;

 
(n)  
there is no government or other insurance covering any of the Securities; and

 
(o)  
this Agreement is not enforceable by the Optionee unless it has been accepted by
the Company.

 
6.  
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

 
The Optionee hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the closing)
that:
 
(a)  
the Optionee is a bona fide director, officer, employee, independent contractor
or consultant of the Company, Parent or Subsidiary;

 
(b)  
the Optionee is a U.S. Person;

 
(c)  
the Optionee has received and carefully read this Agreement and the Company
Information;

 
(d)  
the Optionee has received a brief description of the Securities and the Optionee
understands that the proceeds from the exercise of the Options will be used by
the Company as working capital for general corporate purposes;

 
(e)  
the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

 
(f)  
if applicable, the Optionee has concurrently executed and delivered the
questionnaire in the form attached as Schedule “B” or Schedule “C” and the
representations and warranties contained in such questionnaire are true and
correct;

 
(g)  
the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Optionee is a corporation, it is duly incorporated and validly subsisting under
the laws of its jurisdiction of incorporation and all necessary approvals by its
directors, shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Optionee;

 
(h)  
the Optionee:

 
(i)  
has adequate net worth and means of providing for its current financial needs
and possible personal contingencies,

 
(ii)  
has no need for liquidity in this investment, and

 
(iii)  
is able to bear the economic risks of an investment in the Securities for an
indefinite period of time, and can afford the complete loss of such investment;

 
(i)  
the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company, and the Optionee is providing
evidence of such knowledge and experience in these matters through the
information requested in this Agreement;

 
(j)  
the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Company’s various disclosure documents,
filed with the SEC;

 
 
6

--------------------------------------------------------------------------------

 
(k)  
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Optionee, or
of any agreement, written or oral, to which the Optionee may be a party or by
which the Optionee is or may be bound;

 
(l)  
the Optionee is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Optionee has not
subdivided his interest in the Securities with any other person;

 
(m)  
the Optionee is not an underwriter of, or dealer in, the shares of the Company’s
common stock, nor is the Optionee participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 
(n)  
the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, statements,
answers and agreements contained in this Agreement, and agrees that if any of
such acknowledgements, representations, statements, answers and agreements are
no longer accurate or have been breached, the Optionee shall promptly notify the
Company;

 
(o)  
the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to acquire the
Securities;

 
(p)  
the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and,

 
(q)  
no person has made to the Optionee any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities,

 
(ii)  
that any person will refund the purchase price of any of the Securities,

 
(iii)  
as to the future price or value of any of the Securities, or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of the Company’s common stock on the OTCQB.

 
7.  
ACKNOWLEDGEMENT AND WAIVER

 
The Optionee hereby waives, to the fullest extent permitted by law, any rights
of withdrawal, rescission or compensation for damages to which the Optionee
might be entitled in connection with the distribution of any of the Securities.
 
8.  
PROFESSIONAL ADVICE

 
The acceptance of the Options and the sale of Common Stock issued pursuant to
the exercise of Options may have consequences under federal and state tax and
securities laws which may vary depending upon the individual circumstances of
the Optionee.  Accordingly, the Optionee acknowledges that he or she has been
advised to consult his or her personal legal and tax advisor in connection with
this Agreement and his or her dealings with respect to Options.  Without
limiting other matters to be considered with the assistance of the Optionee’s
professional advisors, the Optionee should consider: (a) whether upon the
exercise of Options, the Optionee will file an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code and the implications of
alternative minimum tax pursuant to the Code; (b) the merits and risks of an
investment in the underlying Optioned Shares; and (c) any resale restrictions
that might apply under applicable securities laws.
 
 
7

--------------------------------------------------------------------------------

 
9.  
LEGENDING OF SUBJECT SECURITIES

 
9.1 The Optionee hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Optioned Shares may bear a legend in substantially the following form:
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
9.2 The Optionee hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.
 
10.  
RESALE RESTRICTIONS

 
This Agreement and the Options represented hereby are not
transferable.  Optioned Shares received upon exercise of any Options will be
subject to resale restrictions contained in the securities legislation
applicable to the Company and the Optionee.  The Optionee acknowledges and
agrees that the Optionee is solely responsible (and the Company is not in any
way responsible) for compliance with applicable resale restrictions.
 
11.  
NO EMPLOYMENT RELATIONSHIP

 
The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any related company, express or implied,
that the Company or any related company will employ or contract with an
Optionee, for any length of time, nor shall it interfere in any way with the
Company’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.
 
12.  
GOVERNING LAW

 
This Agreement is governed by the laws of the State of Nevada and the federal
laws of the United States of America as applicable therein.   The Optionee
irrevocably attorns to the jurisdiction of the courts of the State of Arizona.
 
13.  
COSTS

 
The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.
 
14.  
SURVIVAL

 
This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.
 
15.  
ASSIGNMENT

 
This Agreement is not transferable or assignable.
 
 
8

--------------------------------------------------------------------------------

 
16.  
CURRENCY

 
Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.
 
17.  
SEVERABILITY

 
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.
 
18.  
COUNTERPARTS AND ELECTRONIC MEANS

 
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.
 
19.  
ENTIRE AGREEMENT

 
This Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.
 
THE ALKALINE WATER COMPANY INC.
 


 


 
Per:           /s/ Richard A.
Wright                                                      
                 Authorized Signatory


WITNESSED BY:
                                                                                    
                                                                                    
_______________________________________
Name
                                                                                    
_______________________________________
Address
                                                                                    
_______________________________________
                                                                                    
_______________________________________
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
)
/s/ Steven P.
Nickolas                                                               
STEVEN P. NICKOLAS




 
9

--------------------------------------------------------------------------------

 



 
SCHEDULE “A”
 
VESTING SCHEDULE
 
Non Qualified Stock Options
Date
Number of Options to Vest
January 29, 2016
1,500,000
           

 





 
10

--------------------------------------------------------------------------------

 



 
SCHEDULE “B”
 


ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.
 
The Optionee covenants, represents and warrants to the Company that he or she
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the Securities Act of 1933 (the “Securities
Act”), as indicated below:  (Please initial in the space provide those
categories, if any, of an “Accredited Investor” which the Optionee satisfies)
 
 
            Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

 
 
            Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of this Category 2, "net
worth" means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person's
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home's estimated fair market value as
long as the mortgage was incurred more than 60 days before the Securities are
acquired, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the date of the acquisition of Securities for the purpose of
investing in the Securities;

 
 
            Category 3
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 
 
            Category 4
A “bank” as defined under Section (3)(a)(2) of the Securities Act or savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940
(United States) or a business development company as defined in Section 2(a)(48)
of such Act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958 (United States); a plan with total assets in excess of
$5,000,000 established and maintained by a state, a political subdivision
thereof, or an agency or instrumentality of a state or a political subdivision
thereof, for the benefit of its employees; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (United States)
whose investment decisions are made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or, if a self-directed plan,
whose investment decisions are made solely by persons that are accredited
investors;

 
 
            Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

 
 
            Category 6
A director or executive officer of the Company;

 
 
            Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act;

 
 
            Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

 
Note that the Optionee claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Optionee’s status as an Accredited Investor.
 
If the Optionee is an entity which initialled the last category in reliance upon
the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:
 
                                                                                                                      
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, the
Optionee agrees that, if necessary, this Questionnaire may be presented to such
parties as the Company deems appropriate to establish the availability, under
the Securities Act or applicable state securities law, of exemption from
registration in connection with the issuance of the Securities hereunder.
 
The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the           day of                    , 20__.
 
 
X                                                                                   
Signature
 
                                                                                     
Print or Type Name
 
                                                                                     
Social Security/Tax I.D. No.
 



 
11

--------------------------------------------------------------------------------

 



 
SCHEDULE “C”
 
PROSPECTIVE INVESTOR SUITABILITY QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Stock Option Agreement.
 
The purpose of this Questionnaire is to assure the Company that the Optionee
will meet the standards imposed by the Securities Act of 1933 (the “Securities
Act”) and the appropriate exemptions of applicable state securities laws.  The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination.  The Option and the Optioned Shares (together,
the “Securities”) will not be registered under the Securities Act and has been
issued in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(a)(2) of the Securities Act and/or  Regulation D promulgated
thereunder.  This Questionnaire is not an offer of any securities of the Company
in any state other than those specifically authorized by the Company.
 
Please attach additional pages if necessary to answer any question fully.
 
REPRESENTATIONS OF OPTIONEE
 
This item is presented in alternative form.  Please initial in the space
provided the applicable alternative.
 
_____
ALTERNATIVE ONE:  The Optionee covenants, represents and warrants to the Company
that he or she has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the relative merits and risks of
an investment in the Securities and Company and is not utilizing a purchaser
representative in connection with evaluating such merits and risks.  The
Optionee is providing evidence of its knowledge and experience in these matters
through the information requested below in this Questionnaire.

 
_____
ALTERNATIVE TWO:  The Optionee covenants, represents and warrants to the Company
that he or she has chosen to use the services of a purchaser representative
acceptable to the Optionee in connection with the Optionee’s acquisition of the
Securities. The Optionee hereby acknowledges that the person named below is his
or her purchaser representative who will assist and advise the Optionee in
evaluating the merits and risks of an investment in the Securities and the
Company and affirms that such purchaser representative has previously disclosed
in writing any material relationship that exists between the purchaser
representative (or its affiliates) and the Company (or its affiliates) that is
mutually understood to be contemplated, or that has existed at any time during
the previous two years, and any compensation received or to be received as a
result of such relationship.

 
                                                                                                           
(name of Purchaser Representative)
 
                                                                                                           
(address of Purchaser Representative)
 
If the Optionee utilizes a purchaser representative, this Questionnaire must be
accompanied by a completed and signed purchaser representative Questionnaire, a
copy of which can be obtained from the Company upon request.

 
12

--------------------------------------------------------------------------------

 
 -

 
FOR INDIVIDUAL INVESTORS
 
1.
Name:                                                                                                                                                                  

 
2.
Residential Address & Telephone
Number:                                                                                                      

 
                                                                                                                                                                           
 
                                                                                                                                                                           
 
3.
Length of Residence in State of
Residence:                                                                                                      

 
4.
U.S. Citizen:
         
Yes
         
No

 
5.
Social Security
Number:                                                                                                                                   

 
6.
Business Address & Telephone
Number:                                                                                                        

 
                                                                                                                                                                            
 
                                                                                                                                                                           
 
7.
Preferred Mailing Address:
       
Residence
       
Business

 
8.
Date of
Birth:                                                                                                                                                     

 
9.
Employer and
Position:                                                                                                                                     

 
10.
Name of
Business:                                                                                                                                             

 
11.
Business or Professional Education and Degrees:

 
School                                Degree                                                      Year
Received
 
                                                                                                                                                                           
 
                                                                                                                                                                           
 
12.
Prior Employment (last 5 years):

 
Employer                                Nature of
Duties                                                                Dates of
Employment
 
                                                                                                                                                                           
 
                                                                                                                                                                           
 
                                                                                                                                                                           
 
                                                                                                                                                                           

 
13

--------------------------------------------------------------------------------

 
 -

 
13.
Relationship to the Company, if any:         

 
14.
Is the Optionee an officer of director of a publicly-held company?

 
                  Yes                                        No
 
If yes, specify
company:                                                                                                                                     
 
15.
Does the Optionee beneficially own 10% or more of the voting securities of a
publicly-held company?

 
                  Yes                                        No
 
If yes, specify
company:                                                                                                                                     
 
16.
Within the last 5 years, has the Optionee personally invested in investments
sold by means of private placements in reliance on exemptions from registration
under the Securities Act and state securities laws?

 
                  Yes                                        No
 
17.
Prior investments by the Optionee which were purchased in reliance on exemptions
from registration under the Securities Act and State securities laws (initial
the highest number applicable):

 
 
Amount (Cumulative)

 


Real Estate:
Up to
$50,000
Over
 
None:         
$50,000            
$250,000            
$250,000            
       
Securities:
Up to
$50,000
Over
 
None:         
$50,000            
$250,000            
$250,000            
       
Other:
Up to
$50,000
Over
 
None:         
$50,000            
$250,000            
$250,000            

 
18.
Does the Optionee consider itself to be an experienced and sophisticated
investor?

 
                  Yes                                        No
 
If so, please provide evidence of investment sophistication and/or experience:
 
                                                                                                                                                                            
 
                                                                                                                                                                            
 
19.
Does the Optionee, or any person authorized to execute this Questionnaire,
consider itself to have such knowledge of the Company and its business and such
experience in financial and business matters to enable it to evaluate the merits
and risks of an investment in the Securities and the Company, should the
Optionee be given an opportunity to so invest?

 
                  Yes                                        No

 
14

--------------------------------------------------------------------------------

 
 -

 
20.
If the Optionee is an individual, please indicate the Optionee’s and his/her
spouse’s combined gross income during the preceding two years (initial the
highest number applicable):

 
2015
2014

 
                  Less than
$75,000                                                                        Less
than $75,000
 
                  $75,001 to
$100,000                                                                     $75,001
to $100,000
 
                  $100,001 to
$200,000                                                                   $100,001
to $200,000
 
                  $200,001 to
$300,000                                                                   $200,001
to $300,000
 
                  $Over
$300,000                                                                             $Over
$300,000
 
21.
If the Optionee is an individual, please indicate the Optionee’s and his/her
spouse’s combined estimated net worth (exclusive of home, home furnishings and
personal automobiles) (initial the highest number applicable):

 
                  Less than
$100,000                                                                       $300,0001
to $500,000
 
                  $100,001 to
$200,000                                                                    $500,001
to $1,000,000
 
                  $200,001 to
$300,000                                                                    Over
$1,000,000
 
22.
Regardless of the amount of the proposed investment:

 
(a)
Will the Optionee’s proposed investment exceed 10% of its individual net worth,
or the Optionee’s joint net worth with its spouse as determined in paragraph 21
above?

 
                  Yes                                        No
 
(b)
Will the Optionee be able to bear the economic risk of its investment in this
transaction?

 
                   Yes                                        No
 
23.
Please provide answers to the following questions.

 
(a)
State total assets of the Optionee, including cash, stocks and bonds,
automobiles, real estate, and any other assets:

 
$                                                                                                                                 
 
(b)
State total liabilities of the Optionee including real estate indebtedness,
accounts payable, taxes payable and any other liabilities:

 
$                                                                                                                                 
 
(c)
State annual income of the Optionee including salary, securities income, rental
income and any other income:

 
$                                                                                                                                 
 
(d)
State annual expenses of the Optionee, excluding ordinary living expenses,
including real estate payments, rent, property taxes and other expenses:

 
$                                                                                                                                 
 
(e)
Does the Optionee expect the amount of its assets, liabilities, income and
expenses, as stated above, to be subject to significant change in the future:

 
                  Yes                                        No
 
If yes, explain:
 
                                                                                                                                 
 
                                                                                                                                 
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, the
Optionee agrees that, if necessary, this Questionnaire may be presented to such
parties as the Company deems appropriate to establish the availability, under
the Securities Act or applicable state securities law, of exemption from
registration in connection with the issuance of the Securities hereunder.
 
The Optionee hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Optionee will notify the Company
promptly of any change in any such information.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
____ day of _____________________, 20__.



               
X
   
Signature
         
Print or Type Name
         
Social Security/Tax I.D. No.


 
15

--------------------------------------------------------------------------------

 



 
SCHEDULE “D”
 
NOTICE OF EXERCISE
 
TO:           The Alkaline Water Company Inc.
7730 E. Greenway Road, Suite 203
Scottsdale, Arizona  85260
 
This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.8 of the Stock Option Agreement dated January 29, 2016 (the
“Agreement”), between The Alkaline Water Company Inc. (the “Company”) and the
undersigned.  The undersigned hereby elects to exercise the Optionee’s options
to purchase ____________________ shares of the common stock of the Company at a
price of $0.52 per share, for aggregate consideration of $____________, on the
terms and conditions set forth in the Agreement.  Such aggregate consideration,
in the form specified in section 2.8 of the Agreement, accompanies this notice.
 
The Optionee hereby represents and warrants to the Company that all
representations and warranties set out in the Agreement are true as of the date
of the exercise of the options under the Agreement.
 
The Optionee hereby further represents and warrants to the Company that the
shares are being purchased only for investment and without intention to sell or
distribute such shares.
 
The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:
 
Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
     
City, State, and Zip Code
             
Telephone Number

 
DATED at _____________________________, the _______ day of______________,
_______.


X
Signature
 
(Name and, if applicable, Office)
 
(Address)
 
(City, State, and Zip Code)
 
Fax Number or E-mail Address
 
Social Security/Tax I.D. No.




 
16

--------------------------------------------------------------------------------

 
